Name: 2012/669/EU: Council Decision of 9Ã October 2012 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  fisheries
 Date Published: 2012-10-30

 30.10.2012 EN Official Journal of the European Union L 300/2 COUNCIL DECISION of 9 October 2012 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other (2012/669/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 23 July 2007 the Council adopted Regulation (EC) No 893/2007 on the conclusion of a Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other (1) (the Agreement). A Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement expired on 15 September 2012. (2) The Union has negotiated a new Protocol with the Republic of Kiribati granting EU vessels fishing opportunities in the waters over which the Republic of Kiribati exercises its sovereignty or jurisdiction (the Protocol). (3) As a result of those negotiations, the Protocol was initialled on 3 June 2012. (4) In order to ensure the continuation of fishing activities of EU vessels, the Protocol is to apply on a provisional basis from 16 September 2012, as provided for in Article 15 thereof. (5) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community, on the one hand, and the Republic of Kiribati, on the other (the Protocol), is hereby authorised on behalf of the Union, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall apply on a provisional basis as from 16 September 2012, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 9 October 2012. For the Council The President V. SHIARLY (1) OJ L 205, 7.8.2007, p. 1.